Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.

Election/Restrictions
The election without traverse of compound of claim 16 namely

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
as the α9-integrin specie remains acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 has been considered by the examiner.
Claims Status
Claims 1, 4-7, 17-19, 21-23, 26-29, 39-41, 43-44, 47-48, 51-55, 65-68, and 71-78 are pending. Claims 2-3, 8-16, 20, 24-25, 30-38, 42, 45-46, 48-50, 56-64, and 69-70 are canceled. Claims 23, 26-29, 39-41, and 43-44 are withdrawn. Claims 1, 4-7, 17-19, 21-22, 47-48, 51-55, 65-68, and 71-78 are examined in accordance to the elected species  

Action Summary
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of claim amendment. 
Claims 1-7, 17-19, 21-22, and 47-48 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US2003/0114514 A1) as evidenced by Peginsky et al., Biochemistry 2002, 41, 7125-7141, both references cited in the IDS are maintained, but modified in light claim amendment. 
Claims 72-74 rejected under 35 U.S.C. 103 as being un-patentable over Zheng et al. (US2003/0114514 A1) as applied to claims 51 and 68 in view of Hsieh et al., Blood, 7 March 2013, Volume 121, Number 10, pp. 1814-1818 are withdrawn.
Claims 51-55, 65-68, and 71 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-19, 22-28, 53-55, 59-75, and 80-83 of co-pending Application No. 15/535,144 (reference application) are maintained, but modified in light of claim amendment. 

New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 6, 19, 53, 54, 67, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The recitation of “further including administering an antagonist of α4 integrin” renders the claim indefinite because it is not clear whether the method requires α4 integrin antagonist in addition to the α9 integrin or the α4 and the α9 antagonist is the same compound. Additionally, claim 1 does not recite an α4 integrin antagonist. Therefore, claims 5, 6, and 19 lack antecedent basis for the α4 integrin antagonist in claim 1. Claims 53 and 54 lack antecedent basis for the α4 integrin antagonist in claim 51. In the present case, since the elected compound acts as both α4/α9 integrin antagonist and since claims 7 and 55 recite the antagonist of an α9 integrin cross-reacts with α9 and α4, and optionally cross-reacts with α9β1 and α4β1, the elected compound is considered to be the “further including administering an antagonist of α4 integrin.” 
With respect to claim 76, the step of administering a chemotherapeutic agent to the subject after step (i) and before step (iii) renders the claim indefinite because the elected CXCR4 antagonist and the elected α9 integrin agonist are considered chemotherapeutic agent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 17-19, 21-22, and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US2003/0114514 A1) as evidenced by Peginsky et al., Biochemistry 2002, 41, 7125-7141, both references cited in the IDS. 
Zheng et al. teaches a method of inhibiting cell adhesion process including cell activation, migration, proliferation and differentiation comprising administering an α4β1 peptide antagonist that also antagonizes other members of the family β1 subunit containing integrins, see abstract, para [0010]. Particular preference is giving to compound 32 namely,

    PNG
    media_image2.png
    198
    442
    media_image2.png
    Greyscale
, see page 15 and other compound that α4β1 integrins
 . Compound 32 reads on Applicant’s elected compound. Moreover, Zheng et al. teaches the preferred administration is intravenous and the preferred effective dosage ranges from 1 mg/kg to 10 mg/kg per day, see para [0282]. The antagonist of Zheng et al. is administered in the absence of G-CSF. Zheng et al. also teaches the antagonist is effective for treating condition/disorder of the skin, chronic illness, multiple sclerosis, immunosuppression condition, tumor metastasis, and infection, see para [0247] & [0248]. While the condition and/or disorders of the prior art are not disclosed as hematological disorder, the instant specification and claim 68 are evidenced that the conditions and/or disorder taught by the prior art are 9β1 integrin antagonist or cross-react with an α9 and α4 or optionally cross-reacts with an α4β1 and α9β1. However, Peginsky et al. teaches compound 3, which is the same compound 32 of Zheng et al. is an α4β1 and α9β1 integrin antagonist. A chemical compound and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prior art compound 32 would have the properties claimed. Furthermore, Zheng et al. teaches the antagonist  can be adminstered in combination with a VLA-4 antagonist or a cyclosporin, see para [0297].  Lastly, Zheng et al. teaches more than one antagonist can be administered to a patient, e.g., an agent which binds to an integrin can be combined with an agent which binds to its ligand, see para [0198]. 
	Accordingly, Zheng et al. does not explicitly teach mobilizing bone marrow haematopoietic stem cells and progenitors into the peripheral blood of a subject and the dependent claims that further limit the HSC. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. 1 mg/kg to 10 mg/kg, the same patient population, i.e. a patient having the conditions and/or disorders claimed and patient that have BM stem cell niche, i.e. the patient of the prior art has BM stem cell niche, said intended outcome would necessarily be achieved absent evidence to the contrary. 
	 	Applicant’s argument and Response to Applicant’s argument
	Applicant argues Zheng et al does not teach that the claimed compound can be used to mobilize bone marrow and progenitors cells to the peripheral blood. If anything, they teach In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the mechanism of action of the compound of Zheng et al. is different from that claimed. However, the claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
Specifically, Zheng et al. clearly teaches the same compound in the same amount as claimed. As such the mechanism of action claimed, which appears to the intended outcome of the method step would naturally flow from the teaching of Zheng et al. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The argument with respect to the teach away from using Zheng et al. is not persuasive because nothing in Zheng e al, criticize, discredit, or otherwise discourage the skilled artisan from administering compound 16 in the amount claimed to a subject. Therefore. Zheng et al. does not constitute a teaching away. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

		New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 51-55, 65-68, and 71-78 are rejected under 35 U.S.C. 103 as being un-patentable over Bridger et at al. (US2010/0003224 A1) in view of Peginsky et al., Biochemistry 2002, 41, 7125-7141.
Bridger et al. teaches a method a method to mobilize progenitor and/or stem cells from the bone marrow to the peripheral blood of a subject comprising administering to the subject an effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof, see claim 1; wherein the method further comprising harvesting the mobilized cells from the peripheral blood, see claim 2; wherein the harvesting is by apheresis, ex vivo, see claims 3-4 and further comprising culturing the harvested cells ex vivo and administering the harvested cells to a recipient subject, see claims 5-6. The combination is administered in the absence of G-CSF. Bridger et al. teaches the CXCR4 inhibitor (antagonist) is AMD3100 and the VLA-4 inhibitor (antagonist) is AMD15057, see claims 7-8. Bridger et al. teaches Suitable dosage ranges for the CXCR4 inhibitor, CXCR2 agonist and VLA-4 inhibitor vary according to these considerations, but in general, these compounds when administered alone are administered preferably about 10 µg/kg to 100 µg/kg of body weight and the combination of at least one CXCR4 inhibitor and the at least one VLA-4 antagonist may be administered simultaneously in separate formulations by the same or different routes, or at staggered times, again by the same or different routes, see para [0076]. The administration of the compounds can be by intravenous, see para [0073]. Bridger et al. teaches the subject who would benefit from an elevation of progenitor cells and/or stem cells, or whose progenitor cells and/or stem cells are desirable for stem cell transplantation. Other suitable subjects include subjects with multiple myeloma or hematopoietic malignancies, see para [0077]. The malignant hematopoietic or myeloid cells are those which characterize the conditions of myeloma, leukemia, and lymphoma. Particular forms of these diseases include acute myelitic leukemia (AML), acute lymphatic leukemia (ALL), multiple myeloma (MM), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), acute promyelocytic leukemia (APL), and various lymphomas, see para [0033].  Furthermore, Bridger et al. teaches a common application of autologous transplantation is in combination with radiation or chemotherapy in subjects bearing tumors since the radiotherapeutic or chemotherapeutic methods deplete wanted normal cells. In this application, the subjects cells may be harvested prior to or during the therapeutic treatments, fractionated if necessary, cultured and optionally expanded, and then returned to the subject to restore the damaged immune system depleted by the therapy. Allogeneic recipients may receive the cells for the same purpose, or may have a condition that may be benefited by enhancing their hematopoietic systems, see para [0080]. In addition to mobilizing progenitor and/or stem cells for harvest or for internal tissue repair, the combinations described herein may be used to treat multiple myeloma, see para [0083]. Brodger et al. teaches It has now been found that the combination of a CXCR4 antagonist with a VLA-4 antagonist is particularly effective in mobilizing stem and/or progenitor cells. The  positive for CD34, see para [0032]. 
Bridger et al. does not teach the VLA-4 inhibitor or antagonist is 

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
.
	Pepinsky et al. teaches compound 3, i.e. N-benzene-sulfonyl)-(L)-prolyl-(L)-O-(1pyrrolidinylcarbonyl)tyrosine

    PNG
    media_image2.png
    198
    442
    media_image2.png
    Greyscale
, as excellent integrins α9/β1 and α4β1 inhibitors (antagonists) with both integrins showing similar biochemical properties, see Abstract. Compound 3 is the same as the elected compound claimed. Furthermore, Pepinsky et al. teaches the fact that so many inhibitors we characterized are potent inhibitors of α9/β1 raises the possibility that many of the α4β1 inhibitors described elsewhere may also inhibit α9/β1 function, see page 7137, right col, second para. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer compound 3 as an α4β1 (VLA-4) antagonist in combination with AMD3100. One would a reasonable success when administering another pharmacological agent (another α4β1 antagonist), in this case compound 3 taught by Pepinsky et al. would in fact also behave as an effective for mobilizing bone marrow haematopoietic stem cell and progenitors into the periphery blood of a subject in order to treat MM or leukemia. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar α4β1 effect as those α4β1 antagonists specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary. The substitution of one α4β1 antagonist, AMD15057, for another, compound 3, would have been obvious to one person skilled in the art in the absence of evidence to the contrary.   
None of the prior art references teach compound 3 cross-reacts with α9 and α4. However, since compound 3 is taught the said cross-reaction is necessarily present. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963).
Accordingly, the prior references in combination. do not explicitly teach enhancing dislodgement, enhancing release, and enhancing mobilization of HSC and their precursors and progenitors thereof from a bone marrow stem cell and the dependent claims that further limit the HSC. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. about 10 
		Applicant’s argument and Response to Applicant’s argument
Applicant’s arguments with respect to claim(s) 51 and claims that depend from claims 51 and new claims 75-78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-55, 65-68, and 71-78 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of 
The co-pending claims teach a method for enhancing dislodgement of haematopoietic stem cells (HSC) and their precursors and progenitors thereof from a bone marrow (BM) stem cell binding ligand in vivo or ex vivo, said method comprising administering in vivo or ex vivo an effective amount of an antagonist of an a9 integrin or an active portion thereof and a CXCR4 antagonist or an active portion thereof to the BM stem cell niche, see claim 1; wherein the method further enhances mobilization of the HSC from the BM stem cell niche, see claim 3 ;  wherein said method further enhances release of HSC and their precursors and progenitors thereof from the BM stem cell niche, see claim 2; wherein the a9 integrin is an α4β1 integrin or an active portion thereof, see claim 4. The method further including administering an antagonist of aβ4 integrin or an active portion thereof, see claim 5, wherein the a4 integrin is an antagonist of oa01 or an active portion thereof, see claim 6; wherein the antagonist of an a~9 integrin or an active portion thereof cross-reacts with a9 and ca, and optionally cross-reacts with α4β1 and α9β1, see claim 7. The antagonist is 
    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
, see claims 8-19. Moreover, the co-pending claims teach a method for the treatment of haematological disorders in a subject said method comprising administering a therapeutically effective amount of an antagonist of a9 integrin or an active portion thereof and a CXCR4 antagonist or an active portion thereof to the 13US. Patent Application Serial No. 15,535,144 Reply to Office Action of May 16, 2019 subject to 

New Rejection necessitated by claim amendment
Claims 1-7, 17-19, 21-22, and 47-48 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application) in view of Bridger et at al. (US2010/0003224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The teaching of the copending claims have been discussed in the above double patenting rejection. 
The copending claims do not teach AMD3100 and the amount claimed. 
Bridger et al. teaches a method a method to mobilize progenitor and/or stem cells from the bone marrow to the peripheral blood of a subject comprising administering to the subject an effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof, see claim 1; wherein the method further comprising harvesting the mobilized cells from the peripheral blood, see claim 2; wherein the harvesting is by apheresis, ex vivo, see claims 3-4 and further comprising culturing the harvested cells ex vivo and administering the harvested cells to a recipient subject, see claims 5-6. The combination is administered in the absence of G-CSF. Bridger et al. teaches the CXCR4 inhibitor (antagonist) is AMD3100 and the VLA-4 inhibitor (antagonist) is AMD15057, see claims 7-8. Bridger et al. teaches Suitable dosage ranges for the CXCR4 inhibitor, CXCR2 agonist and VLA-4 inhibitor vary according to these considerations, but in general, these compounds when administered alone are administered preferably about 10 µg/kg to 100 µg/kg of body weight and the combination of at least one CXCR4 inhibitor and the at least one VLA-4 antagonist may be administered together in a single formulation, simultaneously in separate formulations by the same or different routes, or at staggered times, again by the same or different routes, see para [0076]. The administration of the compounds can be by intravenous, see para [0073]. Bridger et al. teaches the subject who would benefit from an elevation of progenitor cells and/or stem cells, or whose progenitor cells and/or stem cells are desirable for stem cell transplantation. Other suitable subjects include subjects with multiple myeloma or hematopoietic malignancies, see para [0077]. The malignant hematopoietic or myeloid cells are those which characterize the conditions of myeloma, leukemia, and lymphoma. Particular forms of these diseases include acute myelitic leukemia (AML), acute lymphatic leukemia (ALL), multiple myeloma (MM), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), acute promyelocytic leukemia (APL), and various lymphomas, see para [0033].  Furthermore, Bridger et al. teaches a common application of autologous transplantation is in combination with radiation or chemotherapy in subjects bearing tumors since the radiotherapeutic or chemotherapeutic methods deplete wanted normal cells. In this application, the subjects cells may be harvested prior to or during the therapeutic treatments, fractionated if necessary, cultured and optionally expanded, and then returned to the subject to restore the damaged immune system depleted by the therapy. Allogeneic recipients may receive the cells for the same purpose, or may have a condition that hematopoietic systems, see para [0080]. In addition to mobilizing progenitor and/or stem cells for harvest or for internal tissue repair, the combinations described herein may be used to treat multiple myeloma, see para [0083]. Brodger et al. teaches It has now been found that the combination of a CXCR4 antagonist with a VLA-4 antagonist is particularly effective in mobilizing stem and/or progenitor cells. The mobilization of cells from bone marrow is also relevant in the context of chemotherapy directed to hematopoietic-based malignancies, see para [0015]. Lastly, Bridger et al. teaches "stem" cells are less differentiated forms of progenitor cells, such cells are typically often positive for CD34, see para [0032].  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer compound 3 as an α4β1 (VLA-4) antagonist in combination with AMD3100. One would a reasonable success because Bridger et al. provides the reasons and motivation for combining the compound of the copending claims with AMD3100. 
Accordingly, the prior references in combination. do not explicitly teach enhancing dislodgement, enhancing release, and enhancing mobilization of HSC and their precursors and progenitors thereof from a bone marrow stem cell and the dependent claims that further limit the HSC. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. about 10 µg/kg to about 100 µg/kg, the same patient population, i.e. a patient having the conditions and/or disorders claimed and patient that have BM stem cell niche, i.e. the patient of the prior art has BM stem cell niche, said intended outcome would necessarily be achieved absent evidence to the contrary.

	Since Applicant does not appear to address the double patenting rejections, the double patenting rejections are maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628